DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 11, and 17 are directed toward a “A system,…, A method,…, A computer readable storage device…” Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 11, and 17 recite the abstract idea “…facilitating, by a system comprising a processor, a bi-directional communication between a navigation system and a device external to the navigation system, wherein the bi-directional communication is based on an application that supports the bi-directional communication, and wherein the bi-directional communication is via a defined virtual link protected via a deterministic network; segregating, by the system, information received from the device external to the navigation system into a defined partition of a partition environment associated with the navigation system; and applying, by the system, the information to the navigation system based on a confirmed activation of the information received from the device external to the navigation system…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to routes that they have stored in their memory. They can also generate these incidents in their minds in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their minds based streets on which a host vehicle has travelled, and based on current information of the vehicle (i.e. a person observes the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 1, 11, and 17 also recite the abstract idea “…facilitating… segregating… applying…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a theft or an unauthorized use of the vehicle, and carry out steps to prevent unauthorized drivers to have access to the vehicle that they have stored in their memory.
Applicant’s independent claims 1, 11, and 17 also recite the abstract idea “…facilitating, by a system comprising a processor, a bi-directional communication between a navigation system and a device external to the navigation system…applying, by the system, the information to the navigation system based on a confirmed activation of the information received from the device external to the navigation system” which comprises “Mental Processes”.  For example, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes and carry out steps to prevent unauthorized drivers to have access to the vehicle, the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 11, and 17 recite an additional limitation including “A system,…, A method,…, A computer readable storage device…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 11, and 17 recite further additional limitations including: “…at least one processor…a communication component that facilitates bi-directional communication… an application that supports the bi-directional communication…a partition component that places information received…an overlay component that selectively applies the information…”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 11, and 17 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 1, 11, and 17 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 11, and 17 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 2-10 are dependent of claim 1 which is a system claim (Therefore, it can be seen that it falls within one of the four statutory categories of invention). Claims 12-16 are dependent claims of claim 11 which is a method claim (Therefore, it can be seen that it falls within one of the four statutory categories of invention. And Claims 8-20 are dependent claims of claim 17 which is a computer readable storage device (Therefore, it can be seen that it falls within one of the four statutory categories of invention (Step 1: yes)).
          Step 2A Prong One: claims 2-10, 12-16, and 18-20 recite the limitation of  “moves…, impact…, the difference…, isolates…, authenticates…, interfaces…, removes…” steps; in (claims 2-10, 12-16, and 18-20). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “moves…, impact…, the difference…, isolates…, authenticates…, interfaces…, removes…” (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2-10, 12-16, and 18-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,991,255 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 11, and 17 of the instant application and claims 1, 11, and 17 of the US Patent No. 10,991,255 B2 (Please see the Table below):

Claims of US Pat. No. 10,991,255 B2 (hereinafter ‘255)
Claims of pending Application 17/238,901
Reasoning
1. A system, comprising: at least one memory that stores executable components; and at least one processor, operatively coupled to the at least one memory, that executes the executable components, wherein the executable components comprise: an integration component that genericizes a naming of a data structure of a navigation system, wherein a data structure naming genericized by the integration component allows remote devices that utilize different computing languages to communicate with the navigation system; a security component that facilitates enablement of an application that supports bi-directional communication between at least one remote device of the remote devices and the navigation system; and a communication component that facilitates the bi-directional communication between the at least one remote device and the navigation system, wherein the security component utilizes the data structure naming genericized by the integration component, wherein the security component interfaces with a developer component integrated within a partition of a partitioned operating system of the navigation system, wherein the partitioned operating system comprises a group of partitions, including the partition, wherein partitions of the group of partitions comprise respective independent memory structures, and wherein the at least one remote device is a portable electronic device external to the navigation system.
11. A method, comprising: genericizing, by a system comprising a processor, a naming of a data structure of a navigation system, wherein the genericizing facilitates a communication between a remote device and the navigation system irrespective of a computing language utilized by the remote device; and facilitating, by the system, development of an application that enables bi-directional communication between the remote device and the navigation system based on a utilization of the data structure naming genericized and comprising interfacing with a first partition of the navigation system, wherein the navigation system comprises at least a second partition, wherein the first partition operates independent of at least the second partition.
17. A non-transitory computer readable device comprising executable instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: genericizing a naming of a data structure of a navigation system, wherein the genericizing facilitates a communication between a remote device and the navigation system irrespective of a computing language utilized by the remote device; and developing an application that enables bi-directional communication between the remote device and the navigation system based on a utilization of the data structure naming genericized and comprising interfacing with a first partition of the navigation system, wherein the navigation system comprises at least a second partition, and wherein the first partition operates independent of at least the second partition.
1. A system, comprising: at least one memory that stores executable components; and at least one processor, operatively coupled to the at least one memory, that executes the executable components, wherein the executable components comprise: a communication component that facilitates bi-directional communication between a remote device and a navigation system based on enablement of an application that supports the bi-directional communication between the remote device and the navigation system; a partition component that places information received from the remote device into a dedicated partition of a partition environment associated with the navigation system; and an overlay component that selectively applies the information received from the remote device to the navigation system based on activation approval of the information, wherein the information from the remote device replaces other information currently stored in the navigation system.
11. A method, comprising: facilitating, by a system comprising a processor, a bi-directional communication between a navigation system and a device external to the navigation system, wherein the bi-directional communication is based on an application that supports the bi-directional communication, and wherein the bi-directional communication is via a defined virtual link protected via a deterministic network; segregating, by the system, information received from the device external to the navigation system into a defined partition of a partition environment associated with the navigation system; and applying, by the system, the information to the navigation system based on a confirmed activation of the information received from the device external to the navigation system.
17. A computer readable storage device comprising executable instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: facilitating a bi-directional communication between a remote device and a navigation system based on enablement of an application that supports the bi-directional communication between the remote device and the navigation system; placing information received from the remote device into a dedicated partition of a partition environment associated with the navigation system, wherein the partition environment comprises multiple partitions, including the dedicated partition, and wherein the multiple partitions comprise respective memory structures; and selectively applying the information received from the remote device to the navigation system based on acceptance confirmation of the information.

Claims of ‘255 only differ from the instant application, in that the claims of ‘255  specify “an integration component that genericizes a naming of a data structure of a navigation system, wherein a data structure naming genericized by the integration component allows remote devices that utilize different computing languages to communicate with the navigation system, wherein the security component utilizes the data structure naming genericized by the integration component,”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘255. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '255.


    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US Pub. No.: 2018/0034834 A1: hereinafter “Mitchell”).

         Consider claim 1:
                   Mitchell teaches a system, comprising: at least one memory that stores executable components; and at least one processor, operatively coupled to the at least one memory, that executes the executable components (See Mitchell, e.g., “A secure communication management (SCM) computer device for providing secure data connections in an aviation environment...” of Abstract, ¶ [0004]-¶ [0006], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520), wherein the executable components comprise: a communication component that facilitates bi-directional communication between a remote device and a navigation system (Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520) based on enablement of an application that supports the bi-directional communication between the remote device and the navigation system (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520); a partition component that places information received from the remote device into a dedicated partition of a partition environment associated with the navigation system (See Mitchell, e.g., “…SCM server 212 is communicatively coupled with a plurality of aircraft 102, 104, and 106 and remote computer devices 222. SCM server 212 acts as a gateway between the plurality of aircraft and remote computer devices 222. In the example embodiment, SCM server 212 provides secure communication links between aircraft 102, 104, and 106 and remote computer devices 222, while also filtering the communications to prevent cybersecurity threats....” of ¶ [0013]-¶ [0015], ¶ [0029], ¶ [0032], ¶ [0036]-¶ [0038], ¶ [0050], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520); wherein the partition environment comprises multiple partitions, including the dedicated partition, and wherein the multiple partitions comprise respective memory structures (See Mitchell, e.g., “…SCM server 212 is communicatively coupled with a plurality of aircraft 102, 104, and 106 and remote computer devices 222...” of ¶ [0013]-¶ [0015], ¶ [0029], ¶ [0032], ¶ [0036]-¶ [0038], ¶ [0050], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520); and an overlay component that selectively applies the information received from the remote device to the navigation system (Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520) based on activation approval of the information, wherein the information from the remote device replaces other information currently stored in the navigation system (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520). 

          Consider claim 2:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 1. In addition,  Mitchell teaches wherein the overlay component moves the information from the dedicated partition to an active flight plan of the navigation system (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

          Consider claim 3:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 1. In addition,  Mitchell teaches wherein the remote device is a portable electronic device external to the navigation system (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

          Consider claim 4:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 1. In addition,  Mitchell teaches wherein the dedicated partition is a single partition of the partition environment, and wherein the dedicated partition is segregated from other partitions of the partition environment (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

          Consider claim 5:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 1. In addition,  Mitchell teaches wherein the partition environment comprises a group of partitions, including the dedicated partition, wherein partitions of the group of partitions comprise respective independent memory structures (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks…ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

         Consider claim 6:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 5. In addition,  Mitchell teaches wherein the group of partitions are schedule and time independent from one another (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks…ensuring proper communication protocols are used between different systems...components of each system and each process can be practiced independent and separate from other components and processes described herein. Each component and process also can be used in combination with other assembly packages and processes” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520). 

          Consider claim 7:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 5. In addition,  Mitchell teaches wherein actions associated with a first partition of the group of partitions do not impact respective actions of other partitions of the group of partitions (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks…ensuring proper communication protocols are used between different systems...components of each system and each process can be practiced independent and separate from other components and processes described herein. Each component and process also can be used in combination with other assembly packages and processes” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

          Consider claim 8:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 1. In addition,  Mitchell teaches wherein the dedicated partition isolates the navigation system from processing systems external to the navigation system (See Mitchell, e.g., “…SCM server 212 provides secure communication links between aircraft 102, 104, and 106 and remote computer devices 222, while also filtering the communications to prevent cybersecurity threats....” of ¶ [0013]-¶ [0015], ¶ [0029], ¶ [0032], ¶ [0036]-¶ [0038], ¶ [0050], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).

          Consider claim 9:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 1. In addition,  Mitchell teaches further comprising a security component that authenticates the remote device prior to enablement of the bi-directional communication (See Mitchell, e.g., “…SCM server 212 provides secure communication links between aircraft 102, 104, and 106 and remote computer devices 222....” of ¶ [0013]-¶ [0015], ¶ [0029], ¶ [0032], ¶ [0036]-¶ [0038], ¶ [0050], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).

          Consider claim 10:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 9. In addition,  Mitchell teaches wherein the security component is implemented as a software development kit (See Mitchell, e.g., “…SCM server 212 provides secure communication links between aircraft 102, 104, and 106 and remote computer devices 222....” of ¶ [0013]-¶ [0015], ¶ [0029], ¶ [0032], ¶ [0036]-¶ [0038], ¶ [0050], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).

          Consider claim 11:
                   Mitchell teaches method, comprising (See Mitchell, e.g., “A secure communication management (SCM) computer device for providing secure data connections in an aviation environment...” of Abstract, ¶ [0004]-¶ [0006], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520): facilitating, by a system comprising a processor, a bi-directional communication between a navigation system and a device external to the navigation system, wherein the bi-directional communication (Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520) is based on an application that supports the bi-directional communication, and wherein the bi-directional communication is via a defined virtual link protected via a deterministic network (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520); segregating, by the system, information received from the device external to the navigation system into a defined partition of a partition environment associated with the navigation system (See Mitchell, e.g., “…SCM server 212 is communicatively coupled with a plurality of aircraft 102, 104, and 106 and remote computer devices 222. SCM server 212 acts as a gateway between the plurality of aircraft and remote computer devices 222. In the example embodiment, SCM server 212 provides secure communication links between aircraft 102, 104, and 106 and remote computer devices 222, while also filtering the communications to prevent cybersecurity threats....” of ¶ [0013]-¶ [0015], ¶ [0029], ¶ [0032], ¶ [0036]-¶ [0038], ¶ [0050], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520); and applying, by the system, the information to the navigation system based on a confirmed activation of the information received from the device external to the navigation system (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520). 

          Consider claim 12:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 11. In addition,  Mitchell teaches wherein the application is a first application, and wherein the defined partition of the partition environment interfaces with a second application external to the navigation system (See Mitchell, e.g., “…ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520), and wherein the navigation system is segregated from the second application via the defined partition (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

          Consider claim 13:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 11. In addition,  Mitchell teaches wherein the defined partition of the partition environment isolates one or more attempts for interaction with the navigation system from one or more devices external to the navigation system (See Mitchell, e.g., “…remote computer device 222 may be associated with an airline, a maintenance crew, a weather information system, an internet provider, a navigation system, a flight control system, and/or one or more other systems that need to communicate with an aircraft for its proper and reliable operation…” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520), wherein an isolation of the one or more attempts secure a functionality of the navigation system (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

          Consider claim 14:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 11. In addition,  Mitchell teaches wherein the defined partition of the navigation system removes direct interaction between an external application and the navigation system while bypassing a domain guard (See Mitchell, e.g., “…ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

          Consider claim 15:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 1. In addition,  Mitchell teaches wherein the navigation system is associated with a vehicle at a first location and the device external to the navigation system is at a second location, different from the first location (See Mitchell, e.g., “…proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

         Consider claim 16:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 15. In addition,  Mitchell teaches wherein the navigation system is associated with an aircraft that is in flight, and wherein the device external to the navigation system is located on the aircraft (See Mitchell, e.g., ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520). 

          Consider claim 17:
                   Mitchell teaches computer readable storage device comprising executable instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising (See Mitchell, e.g., “A secure communication management (SCM) computer device for providing secure data connections in an aviation environment...” of Abstract, ¶ [0004]-¶ [0006], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520): facilitating a bi-directional communication between a remote device and a navigation system (Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520) based on enablement of an application that supports the bi-directional communication between the remote device and the navigation system (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520); placing information received from the remote device into a dedicated partition of a partition environment associated with the navigation system, wherein the partition environment comprises multiple partitions, including the dedicated partition (See Mitchell, e.g., “…SCM server 212 is communicatively coupled with a plurality of aircraft 102, 104, and 106 and remote computer devices 222. SCM server 212 acts as a gateway between the plurality of aircraft and remote computer devices 222. In the example embodiment, SCM server 212 provides secure communication links between aircraft 102, 104, and 106 and remote computer devices 222, while also filtering the communications to prevent cybersecurity threats....” of ¶ [0013]-¶ [0015], ¶ [0029], ¶ [0032], ¶ [0036]-¶ [0038], ¶ [0050], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520); and wherein the multiple partitions comprise respective memory structures (Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520); and selectively applying the information received from the remote device to the navigation system based on acceptance confirmation of the information (See Mitchell, e.g., “…system 200 is used for monitoring communications for cyber-security threats and attacks, identifying detected cybersecurity threats and attacks, converting communication formats between different systems, and ensuring proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520). 

          Consider claim 18:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 17. In addition,  Mitchell teaches wherein the selectively applying the information comprises moving the information from the dedicated partition to an active flight plan of the navigation system (See Mitchell, e.g., “…remote computer device 222 may be associated with an airline, a maintenance crew, a weather information system, an internet provider, a navigation system, a flight control system, and/or one or more other systems that need to communicate with an aircraft for its proper and reliable operation…” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520). 

          Consider claim 19:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 17. In addition,  Mitchell teaches wherein the remote device is a portable electronic device external to the navigation system (See Mitchell, e.g., “…remote computer device 222 may be associated with an airline, a maintenance crew, a weather information system, an internet provider, a navigation system, a flight control system, and/or one or more other systems that need to communicate with an aircraft for its proper and reliable operation…” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  

         Consider claim 20:
                   Mitchell teaches everything claimed as implemented above in the rejection of claim 17. In addition,  Mitchell teaches wherein the dedicated partition is a single partition of the partition environment, and wherein the dedicated partition is segregated from other partitions of the partition environment (See Mitchell, e.g., “…proper communication protocols are used between different systems...” of ¶ [0013]-¶ [0015], ¶ [0032], and Fig. 2 elements 200-214, Fig. 3 elements 301-325, and Fig. 5 steps 505-520).  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Shattil (US Pat. No.: 2017/0235316 A1) teaches “An Unmanned Aerial Vehicle (UAV) comprises a situational awareness system coupled to at least one onboard sensor and senses the location of other UAVs. A cooperative Radio Access Network (RAN)-signal processor is configured to process RAN signals cooperatively with at least one other UAV to increase the rank of the RAN channel and produce RAN performance criteria. A flight controller provides autonomous navigation control of the UAV's flight based on the relative spatial locations of other UAVs and the RAN performance criteria, which operates within predetermined boundaries of navigation criteria. The UAV can employ mitigation tactics against one or more UEs identified as a threat and may coordinate other UAVs to conduct such mitigations.”

          Buehler et al. (US Pub. No.: 2016/0057160 A1) teaches “A system for an aircraft and method of determining intrusion of an avionics component or system in an aircraft having multiple avionics components and systems communicating over an aircraft communications network monitored by a system, including monitoring, by the system, data communication over the aircraft communications network for at least some of the avionics components or system and comparing, by the system, the monitored communications for the at least some of the avionics components to corresponding operational profiles.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667